                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

ERNEST NIXON                                                              PLAINTIFF

V.                               NO. 3:17-CV-00286-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                          DEFENDANT

                                    JUDGMENT

      Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, is REVERSED, and this case is

REMANDED for proceedings specified in the Court’s order.

      So ordered this 16th day of May 2019.




                                        ______________________________________
                                        UNITED STATES MAGISTRATE JUDGE
